Exhibit 10.3

OWENS & MINOR, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

As Amended and Restated

Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

INTRODUCTION

   1

ARTICLE I DEFINITIONS

   1

ARTICLE II ADMINISTRATION

   3

ARTICLE III DEFERRED FEE PROGRAM

   4

ARTICLE IV SHAREHOLDER RIGHTS

   8

ARTICLE V ADJUSTMENT UPON CHANGE IN COMMON STOCK

   9

ARTICLE VI COMPLIANCE WITH LAW, ETC.

   9

ARTICLE VII GENERAL PROVISIONS

   9

ARTICLE VIII AMENDMENT AND TERMINATION

   10

ARTICLE IX DURATION OF PLAN

   10



--------------------------------------------------------------------------------

INTRODUCTION

The Owens & Minor Directors’ Deferred Compensation Plan (the Plan) is effective
as of January 1, 2005. The Plan is an amendment and restatement of the Deferred
Fee Program that was part of the Owens & Minor, Inc. 2003 Directors’
Compensation Plan (the 2003 Plan). Except with respect to the Deferred Fee
Program, the 2003 Plan remains effective in accordance with its terms and is not
affected by the adoption of the Plan.

The Plan governs both a Participant’s Grandfather Account, i.e., the portion of
a Participant’s Account that was credited on or before, December 31, 2004 (as
adjusted for investment earnings and losses after 2004) and the Participant’s
Current Account, i.e., the portion of a Participant’s Account that was credited
on and after January 1, 2005 (as adjusted for investment earnings and losses).

The Deferred Fee Program under the 2003 Plan is amended and restated to assure
compliance with Section 409A of the Code. The Plan must be administered and
interpreted so that (i) the Grandfather Accounts remain exempt from Section 409A
of the Code and (ii) the requirements of Section 409A of the Code are satisfied
with respect to the Current Accounts.

The Plan is intended to assist the Company in promoting a greater identity of
interest between Participants and the Company and its shareholders. The Plan is
also intended to assist the Company in attracting and retaining non-employee
Directors by affording them an opportunity to share in the future success of the
Company.

ARTICLE I

DEFINITIONS

 

1.01. Account

Account means an unfunded deferred compensation account established by the
Company pursuant to the Plan, consisting of one or more Subaccounts. A
Participant’s Account also shall be divided, if appropriate, into a Grandfather
Account and a Current Account.

 

1.02. Allocation Date

Allocation Date means any date on which an amount representing all or a part of
a Participant’s Compensation is to be credited to his or her Account pursuant to
an effective deferral election. The Allocation Date for the Retainer Fee shall
be the date the Retainer Fee was payable (but for the deferral election) and for
Meeting Fees shall be the date the meeting is held.

 

1.03. Beneficiary

Beneficiary means any person or entity designated as such in a current Election
Form. If there is no valid designation or if no designated Beneficiary survives
the Participant, the Beneficiary is the Participant’s estate.

 

1.04. Board

Board means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

1.05. Code

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.06. Committee

Committee means the Governance and Nominating Committee of the Board.

 

1.07. Common Stock

Common Stock means the Common Stock of the Company.

 

1.08. Common Stock Account

Common Stock Account means the Subaccount whose value shall be based on the
value of units representing shares of Common Stock and dividend equivalents.

 

1.09. Company

Company means Owens & Minor, Inc.

 

1.10. Compensation

Compensation means the sum of the Retainer Fee and the Meeting Fees payable by
the Company to each Participant, including any additional amount paid to a
chairman of a committee for additional services.

 

1.11. Current Account

Current Account means the portion of the Account reflecting the deferral of
Compensation that otherwise was payable after 2004.

 

1.12. Deferred Amount

Deferred Amount means the amount (determined as a percentage of the Retainer Fee
and the Meeting Fees) subject to a current deferral election.

 

1.13. Election Date

Election Date means the date established by the Committee by which a Participant
must submit a valid Election Form to the Committee. Except as provided in the
following sentence, the Election Date shall not be later than December 31
preceding the calendar year in which Compensation is earned. In the year that an
individual is first elected or appointed to the Board, the Election Date shall
be the thirtieth day after the date of such election or appointment if the
individual was not previously eligible to participate in a nonqualified deferred
compensation plan that was maintained by the Company and that provided a benefit
based on an individual account balance.

 

1.14. Election Form

Election Form means a valid deferral election form (in the form approved by the
Committee) properly completed and signed and that specifies the Deferred Amount
and the time at which, and the form in which, the Deferred Amount will be
distributed.

 

2



--------------------------------------------------------------------------------

1.15. Exchange Act

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

1.16. Extraordinary Distribution Request Form

Extraordinary Distribution Request Form means the extraordinary distribution
request form (in the form approved by the Committee) properly completed and
executed by a Participant, or Beneficiary who wishes to request an extraordinary
distribution of amounts credited to his or her Account in accordance with
Section 3.09.

 

1.17. Grandfather Account

Grandfather Account means the portion of the Account reflecting the deferral of
Compensation that otherwise was payable before 2005.

 

1.18. Meeting Fees

Meeting Fees means the portion of a Participant’s Compensation that is based
upon his or her attendance at Board meetings and meetings of committees of the
Board.

 

1.19. Participant

Participant means a member of the Board who is not then an employee or officer
of the Company. An individual shall continue to be a Participant as long as an
Account is being maintained for his or her benefit.

 

1.20. Plan

Plan means the Owens & Minor, Inc. Director’s Deferred Compensation Plan.

 

1.21. Retainer Fee

Retainer Fee means the portion of a Participant’s Compensation that is fixed and
paid without regard to his or her attendance at meetings and, for purposes of
clarification, includes such amounts paid in cash and Stock Awards.

 

1.22. Stock Award

Stock Award means the portion of a Participant’s Retainer Fee, if any, that is
payable in shares of Common Stock.

 

1.23. Subaccount

Subaccount means a subaccount established in accordance with Section 3.03.

ARTICLE II

ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan; to prescribe the
forms that will be used under the Plan; to adopt, amend, and rescind rules and
regulations pertaining to the administration of the

 

3



--------------------------------------------------------------------------------

Plan; and to make all other determinations necessary or advisable for the
administration of this Plan. The express grant in the Plan of any specific power
to the Committee shall not be construed as limiting any power or authority of
the Committee. Any decision made, or action taken, by the Committee or in
connection with the administration of this Plan shall be final and conclusive.
No member of the Committee shall be liable for any act done in good faith with
respect to this Plan. All expenses of administering this Plan shall be paid by
the Company.

ARTICLE III

DEFERRED FEE PROGRAM

 

3.01. Deferral Elections

(a) A Participant may make a deferral election with respect to all or a part of
his or her Compensation to be earned and payable after the Election Date by
completing and executing an Election Form and submitting it to the Secretary of
the Company. A deferral election relating to a Retainer Fee shall be in integral
multiples of twenty-five percent (25%) of the portion of the Retainer Fee
payable in cash and an integral multiple of twenty-five percent (25%) of the
portion of the Retainer Fee payable as a Stock Award. A deferral election
relating to Meeting Fees shall be in integral multiples of twenty-five percent
(25%) of each Meeting Fee. On or before the Election Date, an individual who is
not a member of the Board may complete an Election Form contingent upon the
individual becoming a Participant in which case the Deferral Election will be
effective with respect to all or part of his or her Compensation to be earned
and payable on and after becoming a Participant and after the date of the
deferral election.

(b) In accordance with the terms of the Plan, the Participant shall indicate on
the Election Form: (i) the percentage of the Retainer Fee and the percentage of
the Meeting Fee that he or she wishes to defer; (ii) the distribution date;
(iii) whether distributions are to be in a lump sum, in installments or a
combination thereof; (iv) his or her Beneficiary or Beneficiaries; and (v) the
Subaccounts to which the Deferred Amount is to be allocated.

(c) A deferral election shall remain in effect with respect to all future
Compensation until a new deferral election is made by the Participant in
accordance with Section 3.01(a); provided, however, that on each Election Date a
deferral election becomes irrevocable with respect to Compensation to be earned
and payable in the calendar year after the Election Date.

 

3.02. Beneficiary Election Modification

A Participant shall be permitted at any time to modify his or her Beneficiary
designation by completing and executing a new Election Form and submitting it to
the Secretary of the Company.

 

3.03. Investments

(a) The Company shall establish an Account (for bookkeeping purposes only), for
each Participant and for each Beneficiary to whom installment distributions are
being made. On each Allocation Date, the Company shall allocate to each
Participant’s Account an amount equal to his Deferred Amount.

 

4



--------------------------------------------------------------------------------

(b) The Company shall establish within each Account one or more Subaccounts,
which shall be credited with earnings and charged with losses, if any. One
Subaccount shall be the Common Stock Account. The other Subaccounts, if any,
shall be designated by the Committee from time to time.

(c) Subject to the provisions of Sections 3.04 and 3.05, on each Allocation
Date, each Participant’s Subaccount shall be credited with an amount equal to
the Deferred Amount designated by the Participant for allocation to such
Subaccounts. Each Subaccount shall be credited with earnings and charged with
losses as if the amounts allocated thereto actually had been invested in the
investment designated as that subaccount.

 

3.04. Investment Directions

In connection with his or her initial deferral election, each Participant shall
make an investment direction on his or her Election Form with respect to the
portion of such Participant’s Deferred Amount that is to be allocated to each
Subaccount of the Participant’s Account. Any apportionment of Deferred Amounts
(and of increases or decreases in Deferred Amounts) among the Subaccounts shall
be in integral multiples of ten percent (10%). An investment direction shall
become effective with respect to a Subaccount on the first day of the calendar
month following the Election Date. All investment directions shall remain in
effect with respect to all future Deferred Amounts until a new investment
direction made by the Participant in accordance with Section 3.05 becomes
effective.

 

3.05. New Investment Directions

A Participant may make a new investment direction with respect to his or her
Deferred Amount only by completing and executing a new Election Form and
submitting it to the Secretary of the Company. A new investment direction shall
become effective with respect to a Subaccount on the first day of the calendar
month following the Election Date.

 

3.06. Investment Transfers

A Participant or a Beneficiary (after the death of the Participant) may transfer
to one or more different Subaccounts all or a part (in integral multiples of ten
percent (10%)) of the amounts credited to a Subaccount by completing and
executing a transfer form and submitting it to the Secretary of the Company.
Except as provided in the following sentence, any transfer of amounts among the
Subaccounts shall become effective on the first day of the calendar month
following the specified transfer date. With respect to a transfer to or from the
Common Stock Account of a Participant then subject to Section 16 of the Exchange
Act, the transfer shall become effective on the first day of the first calendar
month following the specified transfer date that is at least six months after
the Participant’s most recent “opposite way” discretionary transaction (as such
term is defined in Securities and Exchange Commission Rule 16b-3).

 

3.07. Distribution Elections

(a) A Participant’s Grandfather Account shall be distributed on the date or the
occurrence of the event as specified in one or more Election Forms as in effect
on December 31, 2004.

 

5



--------------------------------------------------------------------------------

(b) A Participant’s Current Account shall be distributed on the date or the
occurrence of the event as specified in one or more Election Forms subject to
the following:

(1) Each Participant shall designate on his or her Election Form a distribution
date for each Deferred Amount credited to the Participant’s Current Account.
Subject to clause (2) below, the distribution date may be (i) the first day of a
calendar month specified by the Participant, (ii) the first day of a calendar
month following the date of termination of the Participant’s service as a member
of the Board, (iii) the earlier of a specified date or termination of service on
the Board or (iv) the later of a specified date or termination of service on the
Board.

(2) If a distribution (i) is payable upon the occurrence of a specified date,
i.e., it is not payable on account of the termination of the Participant’s
service as a member of the Board and (ii) requires a cash distribution of the
Participant’s interest in the Common Stock Account, the distribution shall not
be made before the first day of the calendar month that is at least six months
after the Participant’s most recent “opposite way” discretionary transaction (as
such term is defined in Securities and Exchange Commission Rule 16b-3). If a
distribution (i) is payable on account of the termination of the Participant’s
service as a member of the Board, (ii) the Participant is a “specified employee”
(as defined in Section 409A of the Code) and (iii) the Participant’s service as
a member of the Board terminated for reasons other than the Participant’s death
or because the Participant is “disabled” (as defined Section 409A of the Code),
the distribution shall be made as of the first day of the seventh month
beginning after the termination of the Participant’s service as a member of the
Board.

(3) Except as provided in clause (4) below, after the applicable Election Date a
Participant cannot change the distribution date specified on his or her Election
Form.

(4) A Participant may specify a distribution date for his or her current Account
that differs from a prior Election Form with respect to Compensation earned and
payable after the Election Date on or after the new Election Form is completed.
In addition, no later than December 31, 2008, a Participant may change the
distribution date for Deferred Amounts credited to his or her Current Account if
the new Election Form does not require a distribution in the year in which the
new election is made nor postpone to a later year a distribution that would have
been made in the year in which the new election is made. A new distribution date
elected under this clause (4) must be a distribution date that satisfies clause
(1) above.

(c) If the Distribution Date is the first day of the month following the
Participant’s death or a fixed date which in fact occurs after the Participant’s
death or if at the time of death the Participant was receiving distributions in
installments, the balance remaining in the Participant’s Account shall be
payable to his or her Beneficiaries as set forth on the Participant’s current
Election Form or Forms. Upon the death of a Beneficiary who is receiving
distributions in installments, the balance remaining in the Account of the
Beneficiary shall be payable to the Beneficiary’s estate in a lump sum.

 

6



--------------------------------------------------------------------------------

(d) All distributions shall be paid in cash and, except as provided in
Section 3.09(b)(ii), shall be deemed to have been made from each Subaccount pro
rata. Notwithstanding the preceding sentence, with the consent of the Committee
a Participant or Beneficiary may elect to receive a distribution from the Common
Stock Account in whole shares of Common Stock and cash in lieu of a fractional
share. Shares of Common Stock may be distributed only in accordance with the
terms of a plan approved by the Company’s shareholders.

 

3.08. Form of Distribution

(a) A Participant’s Grandfather Account shall be distributed in the form
specified on one or more Election Forms as in effect on December 31, 2004. If
the Grandfather Account is distributed in installments, the amount of each
installment shall be determined by dividing the Grandfather Account balance by
the number of remaining installments. If a Participant receives a distribution
from a Grandfather Account on an installment basis, amounts remaining in the
Grandfather Account shall continue to accrue earnings and incur losses in
accordance with the terms of Section 3.03.

(b) A Participant’s Current Account shall be distributed in the form specified
on one or more Election Forms subject to the following:

(1) Each Participant shall designate on his or her Election Form the manner in
which each Deferred Amount credited to the Participant’s Current Account will be
paid. A Participant’s Election Form may specify that distributions from his or
her Current Account shall be paid (i) in a lump sum, (ii) no more than one
hundred eighty (180) monthly installments, (iii) no more than sixty
(60) quarterly installments or (iv) no more than fifteen (15) annual
installments. Each installment shall be determined by dividing the Current
Account balance by the number of remaining installments. If a Participant
receives a distribution from his or her Current Account on an installment basis,
amounts remaining in the Current Account shall continue to accrue earnings and
incur losses in accordance with the terms of Section 3.03.

(2) Except as provided in clause (3) below, after the applicable Election Date a
Participant may not change the form of distribution specified on his or her
Election Form for his or her Current Account.

(3) A Participant may specify a distribution form for his or her Current Account
that differs from a prior Election Form with respect to Compensation earned and
payable after the Election Date on or after the new Election Form is completed.
In addition, no later than December 31, 2008, a Participant may change the form
of distribution for Deferred Amounts credited to his or her Current Account if
the new Election Form does not relate to an amount to be distributed in the year
in which the new election is made or an amount that would have been distributed
in that year but for the new Election Form. A new distribution form elected
under this clause (3) must specify a form of payment that satisfies clause
(1) above.

 

7



--------------------------------------------------------------------------------

3.09. Extraordinary Distributions

(a) Notwithstanding the foregoing, a Participant may request an extraordinary
distribution of all or part of the amount credited to his or her Account on
account of an “unforeseeable emergency” (as defined in Section 409A of the
Code).

(b) A request for an extraordinary distribution shall be made by completing and
executing an Extraordinary Distribution Request Form and submitting it to the
Secretary of the Company. All extraordinary distributions shall be subject to
approval by the Committee. The Extraordinary Distribution Request Form shall
indicate: (i) the amount to be distributed from the Account; (ii) the
Subaccount(s) from which the distribution is to be made; and (iii) the
“unforeseeable emergency” requiring the distribution. The amount of any
extraordinary distribution shall not exceed the lesser of the amount determined
by the Committee to be required to meet the immediate financial need of the
applicant or the amount credited to the Participant’s Account.

(c) An extraordinary distribution shall be made with respect to amounts credited
to any of the Subaccounts, if the recipient is not then subject to Section 16 of
the Exchange Act, on the first day of the calendar month next following approval
of the extraordinary distribution request by the Committee. An extraordinary
distribution requested by a Participant who is then subject to Section 16 of the
Exchange Act shall commence with respect to amounts credited to the Common Stock
Account on the first day of the first calendar month that is at least six months
following the Participant’s most recent “opposite way” discretionary transaction
(as such term is defined in Securities and Exchange Commission Rule 16b-3) or,
if later, the first day of the calendar month next following approval of the
extraordinary distribution request by the Committee.

 

3.10. Termination of Service; Specified Employees

(a) As used in this Plan, the phrase “termination of service on the Board” and
similar language means a separation from service as contemplated by Treasury
Regulation Section 1.409A-1(h).

(b) If a Participant is a “specified employee,” a distribution that is payable
on account of the Participant’s termination of service on the Board shall not be
made before the date that is six months after the termination of service. The
preceding sentence shall not apply, and the distribution shall not be postponed
if the termination of service is on account of the Participant’s death or
because the Participant is disabled within the meaning of Section 409A of the
Code. The term “specified employee” has the meaning set forth in Treasury
Regulation Section 1.409A-1(i) (based on a “specified employee identification
date” of December 31 and a “specified employee effective date” of the following
April 1).

ARTICLE IV

SHAREHOLDER RIGHTS

No Participant shall have any rights as a shareholder with respect to his or her
participation in the Plan unless and until the Participant receives a
distribution of Common Stock from his or her Common Stock Account.

 

8



--------------------------------------------------------------------------------

ARTICLE V

ADJUSTMENT UPON CHANGE IN COMMON STOCK

The records of the Company Stock Account shall be adjusted, as the Committee
shall determine to be equitably required in the event that (a) the Company
(i) effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or (ii) engages in a transaction to which Section 424
of the Code applies or (b) there occurs any other event which, in the judgment
of the Committee necessitates such action. Any determination made under this
Article V by the Committee shall be final and conclusive.

The issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of shares or obligations of
the Company convertible into such shares or other securities, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the records
of the Company Stock Account.

ARTICLE VI

COMPLIANCE WITH LAW, ETC.

No Common Stock shall be issued, no certificates for shares of Common Stock
shall be delivered, and no payment shall be made under this Plan except in
compliance with all applicable federal and state laws and regulations, any
listing agreement to which the Company is a party, and the rules of all domestic
stock exchanges on which the Company’s shares may be listed. The Company shall
have the right to rely on an opinion of its counsel as to such compliance. No
Common Stock shall be issued, no certificate for shares shall be delivered, and
no payment shall be made under this Plan until the Company has obtained such
consent or approval as the Committee may deem advisable from regulatory bodies
having jurisdiction over such matters.

ARTICLE VII

GENERAL PROVISIONS

 

7.01. Unfunded Plan

The Plan shall be unfunded, and the Company shall not be required to segregate
any assets that may at any time be represented by grants under, or participation
in, this Plan. Any liability of the Company to any person with respect to any
grant under, or participation in, this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

 

7.02. Rules of Construction

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The use of the singular includes the plural
and the reference to one gender includes the other. The reference to any
statute, regulation, or other provision of law shall be construed to refer to
any amendment to or successor of such provision of law.

 

9



--------------------------------------------------------------------------------

7.03. Nontransferability

A Participant may not transfer or assign any rights that he or she has under
this Plan other than by will or the laws of descent and distribution. No right
or interest of any Participant or Beneficiary under the Plan shall be liable
for, or subject to, any lien, obligation or liability of such Participant or
Beneficiary.

ARTICLE VIII

AMENDMENT AND TERMINATION

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
approval of the Company’s shareholders is required by applicable law or the
rules of any stock exchange on which the Common Stock is listed for trading. No
amendment shall, without a Participant’s consent, adversely affect any rights of
such Participant under the Plan as in effect at the time such amendment is made.
No amendment or termination of the Plan may cause a distribution of Plan
benefits that does not satisfy requirements of Sections 409A of the Code.

ARTICLE IX

DURATION OF PLAN

The Plan shall remain in effect as to amounts deferred before that date until
all Participants’ Accounts have been distributed in full, unless sooner
terminated by the Board.

 

10